      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 1 of 26




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


KEVIN LOUVIERE, ET AL.                                      CIVIL ACTION

VERSUS                                                      NO. 20-1840-WBV-DPC

ST. TAMMANY PARISH GOVERNMENT, ET AL.                       SECTION: D (2)


                                   ORDER AND REASONS
        Before the Court is a Motion to Dismiss Pursuant to Rule 12(b)(6), filed by

defendants, Rodney J. Strain and Greg Longino.1 Plaintiffs oppose the Motion.2 After

careful consideration of the parties’ memoranda and the applicable law, the Motion

is GRANTED.

        I.      FACTUAL AND PROCEDURAL BACKGROUND

        This is an action for declaratory, injunctive and compensatory relief regarding

the conditions of pre-trial detention in the four holding cells at St. Tammany Parish

Jail. On June 29, 2020, Kevin Louviere, Terry Matthew Hall, Jr. and Floyd Williams

(collectively, “Plaintiffs”), filed a Complaint seeking damages under 42 U.S.C. § 1983,

asserting that they were forced to endure prolonged pre-trial detainment in dirty,

cramped holding cells in St. Tammany Parish Jail (the “jail”) in violation of their

constitutional rights under the Fourteenth Amendment of the United States

Constitution.3 Named as defendants in the Complaint are: (1) St. Tammany Parish

Government a/k/a St. Tammany Parish Council; (2) Randy Smith, in his individual


1 R. Doc. 25.
2 R. Doc. 28.
3 R. Doc. 1 at ¶¶ 1, 2, 154-165.
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 2 of 26




and official capacity as the Sheriff of St. Tammany Parish from July 1, 2016 to the

present (“Sheriff Smith”); (3) Rodney J. Strain, in his individual and official capacity

as Sheriff of St. Tammany Parish from 1996 until 2016 (“Strain”); (4) Greg Longino,

in his individual and official capacity as Warden of the St. Tammany Parish Jail from

“all relevant times and until October 11, 2019” (“Longino”); and (5) Lacey Kelly, in

her individual and official capacity as Warden of the St. Tammany Parish Jail “[a]t

all relevant times” (“Warden Kelly”).4

        Plaintiffs allege that the conditions of the holding cells presented a substantial

risk of serious harm to pre-trial detainees, in violation of the Fourteenth Amendment

to the United States Constitution and the Louisiana Constitution, and assert state

law claims for negligence and respondeat superior.5 Specifically, Plaintiffs allege that

pre-trial detainees were forced to endure detainment with as many as 24 detainees

confined within a ten-foot by twenty-foot space for as long as 18 days.6 Plaintiffs

assert that, as late as March 3, 2020, the number of detainees held in each holding

cell ranged from 17 to 21.7 Plaintiffs further allege that pre-trial detainees were

forced to sleep on the concrete floor, forced to urinate and defecate in front of each

other in a toilet visible to all other detainees within the holding cell, deprived of

hygienic products and denied access to showers for days at a time.8 Plaintiffs assert

that the named defendants maintained a custom, practice, and de facto policy of




4 Id. at ¶¶ 12-23.
5 Id. at ¶¶ 154-187.
6 Id. at ¶¶ 2, 68, 70.
7 Id. at ¶ 74.
8 Id. at ¶ 2.


                                             2
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 3 of 26




housing new inmates in individual intake holding cells in excess of 48 hours without

classifying and transferring new arrivals to the appropriate housing area.9 Plaintiffs

allege that, upon information and belief, this custom, practice, and de facto policy was

put in place as early as April 2011 when Strain was St. Tammany Parish Sheriff.10

Plaintiffs further assert that the United States Department of Justice (the “DOJ”),

conducted an investigation in 2012, which resulted in a report notifying defendants,

St. Tammany Parish and former Sheriff Strain, that as many as 30 prisoners were

held in holding cells designed to hold 20 prisoners, and that prisoners were sleeping

on floors and benches in holding cells with little or no bedding.11 Plaintiffs assert

that the DOJ also found that prisoners were required to remain in the holding cells

for days, if not weeks, before they were assigned to housing units.12

        With respect to the three named plaintiffs, Plaintiffs assert that Kevin

Louviere was detained in a holding cell with 22 other pre-trial detainees at St.

Tammany Parish Jail for 12 days in June 2019, before “Defendants finally moved Mr.

Louviere out of the inadequate holding cell.”13 Plaintiffs allege that during that time,

Louviere was battered by violent inmates twice, resulting in bruises to his head and

face.14 Plaintiffs assert that Terry Matthew Hall, Jr. was detained in a holding cell

for 15 days between October 18, 2019 and November 1, 2019, along with 15 other pre-

trial detainees, before “Defendants finally moved Mr. Hall out of the inadequate



9 Id. at ¶ 59.
10 Id. at ¶ 60.
11 Id. at ¶¶ 61-63.
12 Id. at ¶ 64.
13 Id. at ¶¶ 96, 97, 99, 111.
14 Id. at ¶ 106.


                                           3
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 4 of 26




holding cell.”15 Plaintiffs also assert that Floyd Williams was detained in a holding

cell for 5 days between September 28, 2019 and October 3, 2019, along with 30 other

pre-trial detainees, before “Defendants finally moved Mr. Floyd Williams out of the

inadequate holding cell.”16 Plaintiffs claim that prior to September 28, 2019, when

Smith was a police chief, he told Williams in the context of an unrelated matter that

he “did not care about anyone’s constitutional rights. We have laws in Louisiana. We

make our own laws.”17 Plaintiffs allege that Williams was ill for two weeks following

his release because he was deprived medication for his heart and breathing

conditions.18      Plaintiffs further allege that in response to requests for medical

assistance and sanitation, prison guards responded, “This is St. Slamity, if you don’t

like it, don’t commit crimes in the parish.”19

        Plaintiffs allege that they were all forced to sleep on the bare concrete floor of

their respective holding cells for the duration of their detainment, despite the

availability of “cell space” and beds within the prison.20 Plaintiffs further allege that

“jail staff admitted that the conditions of confinement were in place to teach inmates

a lesson.”21 Plaintiffs argue that the defendants failed to provide the minimum

standards for the operation and management of Louisiana jails, set forth in Title 22,

Part III, Subpart 2 of the Louisiana Administrative Code (“LAC”).22             Plaintiffs



15 Id. at ¶¶ 115, 116, 118, 128.
16 Id. at ¶¶ 133, 134, 136, 152.
17 Id. at ¶ 129.
18 Id. at ¶¶ 139-141.
19 Id. at ¶ 150.
20 Id. at ¶¶ 101, 119, 138.
21 Id. at ¶151.
22 Id. at ¶¶ 39-54, 99, 118, 136.


                                             4
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 5 of 26




contend that Title 22 of the LAC requires prisons to provide inmates with clean linen

and bedding upon admission and at least once a week thereafter, disinfection of

inmates’ mattresses, pillows and mattress covers, daily access to showers, and to

classify and transfer new inmates to an appropriate housing area no later than 48

hours after placing them in individual intake holding cells.23

        Pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3), Plaintiffs bring this action

on behalf of themselves and a putative class of similarly situated individuals, defined

as follows:

                All detainees who have been or will be placed into the
                custody of the St. Tammany Parish Jail and were detained
                for at least two consecutive days in holding cells. The class
                period commences when this practice began, including but
                not limited to the time period commencing on June 29,
                2019, and extends to the date on which St. Tammany
                Parish is enjoined from, or otherwise ceases, enforcing its
                policy, practice and custom of refusing to abide by
                appropriate detention and housing standards to all pre-
                trial detainees admitted to the St. Tammany Parish Jail
                and held in the intake and/or holding cell area. Specifically
                excluded from the class are Defendant and any and all of
                its respective affiliates, legal representatives, heirs,
                successors, employees or assignees.24

Plaintiffs seek a class-wide judgment declaring that the policies, practices and/or

customs described above violate the Fourteenth Amendment to the United States

Constitution, a class-wide injunction enjoining the defendants from continuing such

policies, practices and/or customs, and an award of compensatory and punitive

damages on behalf of the class, as well as attorney’s fees and costs.25


23 Id. at ¶¶ 39-54.
24 Id. at ¶ 24.
25 Id. at ¶¶ 3, 164-165, 189-192.


                                             5
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 6 of 26




        On September 16, 2020, Longino and Strain, each in their official and

individual capacities (collectively, “Defendants”), filed the instant Motion to Dismiss

Pursuant to Rule 12(b)(6).26           Defendants assert that individual capacity claims

against a supervisor under 42 U.S.C. § 1983 require Plaintiffs to allege either that

Defendants affirmatively participated in the acts that caused the constitutional

deprivation or that Defendants implemented an unconstitutional policy that causally

resulted in the constitutional injury.27 Defendants argue that there are no such

allegations in the Complaint against Longino or Strain. Defendants point out that

Plaintiffs have alleged that Strain served as Sheriff of St. Tammany Parish from 1996

through June 30, 2016, and that Randy Smith has been the Sheriff of St. Tammany

Parish since June 30, 2016.28 Defendants claim that Strain ceased exercising any

authority over the St. Tammany Parish Sheriff’s operations, including the jail, on

June 30, 2016 when Sheriff Strain took office.                  Defendants also point out that

Plaintiffs have alleged that Longino was the warden of the jail “at all relevant times

and until October 11, 2019.”29              Defendants highlight that, by Plaintiffs’ own

admission, Longino lacked authority over any aspect of the jail following October 11,

2019. Defendants note that Plaintiffs have not alleged that they were detained in St.

Tammany Parish Jail while Strain served as Sheriff, and have alleged that only

Williams was a pre-trial detainee while Longino was still employed by the Sheriff.30




26 R. Doc. 25.
27 R. Doc. 25-1 at p. 4 (citing Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019)).
28 R. Doc. 25-1 at p. 2 (citing R. Doc. 1 at ¶ 18).
29 R. Doc. 25-1 at p. 2 (citing R. Doc. 1 at ¶ 20).
30 R. Doc. 25-1 at p. 2.


                                                   6
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 7 of 26




        Defendants assert that Plaintiffs have failed to allege that Strain enacted or

created the policy of keeping individuals in holding cells for longer than 48 hours, and

allege only that this policy was “maintained” by Strain, was “put in place as early as

April 2011,” and that Strain was Sheriff in 2012 when the DOJ wrote a report

regarding the conditions of the jail.31 Defendants argue that these allegations are

insufficient to state a claim against Strain considering no direct involvement is

alleged. Defendants argue that Plaintiffs have likewise failed to allege any facts that

would support an inference that Longino was in a position of authority at the jail at

the time this policy was allegedly enacted, that Longino created the policy or that

Longino was personally involved with any of the alleged constitutional violations

claimed by Plaintiffs.32 Although Plaintiffs also allege that Longino, like Strain,

“maintained a custom, practice and de facto policy of housing new arrivals in

individual intake holding cells in excess of forty-eight (48) hours without classifying

and transferring new arrivals to the appropriate housing area,” Defendants assert

that these allegations are insufficient to state a claim against Longino in his

individual capacity because Plaintiffs failed to allege that Longino implemented an

unconstitutional policy.33          Since Plaintiffs have failed to allege that Defendants

created an unconstitutional policy or were otherwise personally involved in Plaintiffs’

pre-trial detentions, Defendants argue that Plaintiffs have failed to state a claim

against them for supervisory liability under § 1983 in their individual capacities.



31 R. Doc. 25-1 at p.5 (citing R. Doc. 1 at ¶¶ 59, 60, 61-64).
32 R. Doc. 25-1 at p. 5.
33 Id. (citing R. Doc. 1 at ¶ 59).


                                                     7
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 8 of 26




       Even if Plaintiffs had sufficiently alleged that Defendants personally enacted

the challenged policy, Defendants assert that all of the individual capacity claims

against them must be dismissed because the challenged policy is not “so deficient that

the policy itself is a repudiation of constitutional rights.”34 Defendants argue that

the policy that the jail would house new arrivals in individual intake holding cells in

excess of 48 hours without classifying and transferring new arrivals to the

appropriate area fails to satisfy this test because there is no constitutional right to be

held in a jail holding cell for 48 hours or less when that detention is otherwise

lawful.35    Defendants point to jurisprudence indicating that the judiciary is ill-

equipped to micro-manage a jail’s day-to-day operations and that judicial restraint is

appropriate “because the federal constitution simply is not concerned with a de

minimis level of imposition on pretrial detainees.”36 Defendants also emphasize that

other Sections of this Court have repeatedly held that keeping individuals in holding

cells at the St. Tammany Parish Jail for periods as long as 15 to 18 days is insufficient

to rise to the level of a constitutional violation.37 Because the challenged policy

constitutes nothing more than a de minimis level of imposition on pre-trial detainees,




34 R. Doc. 25-1 at p. 6 (quoting Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002))
(emphasis added by Defendants).
35 R. Doc. 25-1 at p. 6.
36 Id. (citing Bell v. Wolfish, 441 U.S. 520, 539 n.21, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Ruiz v. El

Paso Processing Center, 299 Fed.Appx. 369, 371 (5th Cir. 2008); Maddox v. Gusman, Civ. A. No. 14-
2435, 2015 WL 1274081, at *3 (E.D. La. Mar. 19, 2015)).
37 R. Doc. 25-1 at pp. 6-7 (citing Hill v. Smith, Civ. A. No. 20-1042, 2020 WL 2226316, at *2 (E.D. La.

April 1, 2020), report and recomm. adopted by 2020 WL 2219366 (E.D. La. May 7, 2020) (Lemmon, J.);
Allen v. St. Tammany Parish, Civ. A. No. 17-4091, 2018 WL 558503, at *3-5 (E.D. La. Jan. 2, 2018),
report and recomm. adopted by 2018 WL 537495 (Africk, J.)).

                                                   8
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 9 of 26




Defendants argue that Plaintiffs have failed to assert a plausible claim against them

in their individual capacities.

       Defendants further assert that the individual capacity claims must be

dismissed because Plaintiffs have failed to allege that the challenged policy caused

the constitutional violations.38 Defendants contend that the Fifth Circuit requires

not only that the supervisory defendant: (1) implement a policy (2) that is itself a

repudiation of constitutional rights, “but also (3) that this policy be the moving force

of the constitutional violation.”39         Defendants point out that Plaintiffs have not

alleged that Strain exercised any authority over the jail at any point during their

respective detentions, as Plaintiffs allege that Strain ceased exercising any authority

as Sheriff on July 1, 2016.40 As such, Defendants argue that Plaintiffs have failed to

allege any facts to support even the barest inferences that any action by Strain was

the moving force of the constitutional violations.41 Defendants further assert that

Plaintiffs have alleged that only Williams was a pre-trial detainee while Longino was

still employed by the Sheriff, as Louviere and Hall allege that their detention began

after Longino was no longer employed by the Sheriff. Defendants argue that the fact

that Longino was a private citizen prior to the detentions of Louviere and Hall

precludes the inference that any action by Longino was the moving force of any

alleged constitutional injury.42 Defendants further argue that because Strain’s last




38 R. Doc. 25-1 at p. 7 (citing Cozzo, 279 F.3d at 289).
39 R. Doc. 25-1 at p. 7 (citing Cozzo, 279 F.3d at 289) (emphasis added by Defendants).
40 R. Doc. 25-1 at p. 7.
41 Id. at pp. 7-8.
42 Id. at p. 8.


                                                  9
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 10 of 26




day in office was June 30, 2016, any claims against Strain are prescribed under

Louisiana law, which governs Plaintiff’s § 1983 claims.43

        Defendants further argue that they are entitled to qualified immunity and that

Plaintiffs have failed to defeat the defense of qualified immunity by showing that

Defendants violated a statutory or constitutional right and that the right was clearly

established at the time of the challenged conduct. 44 Defendants aver that Plaintiffs

cannot cite to any existing authority to show that the policy at issue is itself

unconstitutional, nor can they cite any authority that places the constitutional

question related to keeping individuals in holding cells longer than 48 hours “beyond

debate.”45     Finally, Defendants assert that the official capacity claims asserted

against them must be dismissed as redundant because courts treat suits against state

officers in their official capacity like suits against the State.46 Relying on Fifth Circuit

precedent, Defendants assert that courts have held that when the government entity

itself is a defendant, claims against entity members/officers in their official capacities

are redundant and appropriate for dismissal.47                  Defendants assert that because

Plaintiffs have sued Sheriff Smith in his official capacity, the claims against Strain

and Longino in their official capacities are redundant and should be dismissed. 48

Additionally, because Plaintiffs have failed to state a plausible federal law claim

against Defendants, Defendants assert that the Court should decline to exercise


43 R. Doc. 25-1 at p. 8 (citing authority).
44 Id. at pp. 9-10.
45 Id. at p. 10 (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 735, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011))

(internal quotation marks omitted).
46 R. Doc. 25-1 at p. 11 (citing Hafer v. Melo, 502 U.S. 21, 25, 112 S.Ct. 358, 116 L.Ed.2d 301 (1991)).
47 R. Doc. 25-1 at p. 11 (citing Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001)).
48 R. Doc. 25-1 at p. 11.


                                                   10
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 11 of 26




supplemental jurisdiction over any remaining state law claims pursuant to 28 U.S.C.

§ 1367, which should be dismissed.49

        Plaintiffs oppose the Motion, asserting that Defendants’ arguments in favor of

dismissal are based upon a misrepresentation of the pleadings and a fundamental

misunderstanding of statutes of limitation.50 Plaintiffs contend that, “Defendants

engage in an exercise in semantics in arguing that ‘Plaintiffs’ allegations only provide

that this policy was “maintained” by Mr. Strain,’” which Defendants contend is not

enough to allege that Strain enacted or created the challenged policies.51 Plaintiffs

claim that a cause of action exists against a defendant who implements an

unconstitutional policy that causally results in injury.52 Although Defendants claim

that the individual capacity claims must also be dismissed because the challenged

policy is not “so deficient that it is a repudiation of constitutional rights,” Plaintiffs

assert that this standard from Cozzo v. Tangipahoa Parish Council is substantially

more narrow than Romero, which allows for recovery against those who implement

unconstitutional policies.53 Plaintiffs then dispute Defendants’ assertion that the

pre-trial conditions complained-of are “trivial inconveniences” or “de minimis level[s]

of imposition on pretrial detainees.”54 Plaintiffs assert that Defendants are also

responsible for the culture and policies of depriving inmates of bedding, adequate

bathroom facilities, and other policies and practices, as alleged in the Complaint.55


49 Id. at pp. 11-12.
50 R. Doc. 28-1 at p. 2.
51 Id. at p. 5 (citing R. Doc. 25-1 at p. 5).
52 R. Doc. 28-1 at p. 4 (citing Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019)).
53 R. Doc. 28-1 at p. 5 (citing Cozzo, 279 F.3d 273, 289 (5th Cir. 2002); Romero, 937 F.3d 514).
54 R. Doc. 28-1 at p. 6 (quoting R. Doc. 55-1 at p. 6) (internal quotation marks omitted).
55 R. Doc. 28-1 at p. 6 (citing R. Doc. 1 at ¶¶ 69, 81-92).


                                                   11
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 12 of 26




As such, Plaintiffs maintain that they have stated a claim for which relief can be

granted under the Fourteenth Amendment.

        Regarding Defendants’ assertion that Plaintiffs have failed to allege that

Defendants were the moving force behind the constitutional violations, Plaintiffs

assert that, “It is difficult to imagine a scenario more fittingly described as ‘moving

force’ [sic] than these two defendants who implemented and maintained policies so

deeply ingrained in the St. Tammany Parish Jail that they remain in the present

time after their respective tenures have expired.”56 Plaintiffs further assert that

Defendants fundamentally misunderstand statutes of limitation, and that a cause of

action accrues when the plaintiff “knows or has reason to know of the injury which is

the basis of the action.”57 Although Defendants believe that Plaintiffs’ claims should

have expired years before they were detained, Plaintiffs assert that, “it is not the date

the tortious act was committed that triggers the running of the statute of limitations;

it is the date the plaintiff became aware of the injury.”58 As such, Plaintiffs argue

that the Motion should be denied to the extent it is based upon a statute of limitations

defense.

        Plaintiffs further assert that Defendants have failed to prove that they are

entitled to qualified immunity.59 Though it is not entirely clear, Plaintiffs appear to

argue that Defendants were on sufficient notice that “implementing de facto policies



56 R. Doc. 28-1 at pp. 6-7.
57 Id. at p. 7 (quoting Adepegba v. State of La., 41 F.3d 663 (5th Cir. 1994); Franklin v. Pursley, 51 F.3d
1042 (5th Cir. 1995); Metcalf v. Robertson, 62 F.3d 394 (5th Cir. 1995)) (internal quotation marks
omitted).
58 R. Doc. 28-1 at p. 7.
59 Id. at pp. 7-9.


                                                    12
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 13 of 26




and customs of overcrowding for extensive periods of time, forcing inmates to sleep

on concrete floors with little or no bedding, depriving inmates of adequate toilet

facilities, and withholding hygiene items, blankets, and medications as punishment

amounted to a conditions of confinement Fourteenth Amendment violation.”60 As

such, Plaintiffs assert Defendants are not entitled to qualified immunity. Plaintiffs

do not address Defendants’ contention that the claims against them in their official

capacities must be dismissed as redundant.

       II.     LEGAL STANDARD

       A. Motion to Dismiss

       It is well-settled in this Circuit that motions to dismiss under Fed. R. Civ. P.

12(b)(6) are viewed with disfavor and are rarely granted.61 To overcome a defendant’s

motion to dismiss, a plaintiff must plead a plausible claim for relief.62 A claim is

plausible if it is pleaded with factual content that allows the court to reasonably infer

that the defendant is liable for the misconduct alleged.63 But, no matter the factual

content, a claim is not plausible if it rests on a legal theory that is not cognizable.64

In ruling on a motion to dismiss, the Court accepts all well-pleaded facts as true and

views those facts in the light most favorable to the plaintiff.65 However, the factual

allegations must be enough to raise a right to relief above the speculative level on the



60 Id. at pp. 8-9 (citing Oladipupo v. Austin, 104 F. Supp. 2d 626, 637 (W.D. La. 2000)).
61 Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006) (quoting Lowrey
v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)).
62 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
63 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).
64 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010).
65 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).


                                                  13
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 14 of 26




assumption that all of the complaint’s allegations are true.66                          “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.”67 In deciding a Rule 12(b)(6) motion to dismiss, a

court is generally prohibited from considering information outside the pleadings, but

may consider documents outside of the complaint when they are: (1) attached to the

motion; (2) referenced in the complaint; and (3) central to the plaintiff’s claims.68 The

Court can also take judicial notice of matters that are of public record, including

pleadings that have been filed in a federal or state court.69

        B. Individual Capacity Claims Under 42 U.S.C. § 1983.

        The instant Motion to Dismiss was brought by former Sheriff Strain and

former Warden Longino, who were sued in their individual and official capacities

under 42 U.S.C. § 1983 for maintaining the jail policies that Plaintiffs claim deprived

them of their rights secured by the Fourteenth Amendment of the United States

Constitution.70 “Plaintiffs suing governmental officials in their individual capacities,

however, must allege specific conduct giving rise to a constitutional violation.”71

According to the Fifth Circuit, “This standard requires more than conclusional

assertions: The plaintiff must allege specific facts giving rise to a constitutional

violation.”72 Additionally, a supervisor is liable under 42 U.S.C. § 1983 if: (1) he


66 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
67 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
68 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
69 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.

Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004)).
70 R. Doc. 1 at ¶¶ 153-165.
71 Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (citing Anderson v. Pasadena Indep. Sch. Dist., 184

F.3d 439, 443 (5th Cir. 1999)).
72 Oliver, 276 F.3d at 741 (citing Baker v. Putnal, 75 F.3d 190, 194 (5th Cir. 1996)).


                                                   14
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 15 of 26




affirmatively participates in the acts that cause the constitutional deprivation, or (2)

he implements unconstitutional policies that causally result in the constitutional

injury.73 The Fifth Circuit has clarified that supervisory liability may exist “without

overt personal participation in the offensive act if supervisory officials implement a

policy so deficient that the policy itself is a repudiation of constitutional rights and is

the moving force of the constitutional violation.”74

       The doctrine of qualified immunity serves to shield a government official from

civil liability for damages based upon the performance of discretionary functions if

the official’s acts were objectively reasonable in light of then clearly established law.75

Where, as here, a § 1983 defendant pleads qualified immunity, the plaintiff then has

the burden to rebut the defense by establishing that the official’s allegedly wrongful

conduct violated clearly established law.76 In a qualified immunity analysis, the

Court must determine: (1) whether the plaintiff has alleged a violation of a clearly

established constitutional right; and, if so, (2) whether the defendant’s conduct was

objectively unreasonable in light of clearly established law at the time of the

incident.77 A constitutional right is “clearly established” when the contours of the

right are “sufficiently clear that a reasonable official would understand that what he




73 Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019) (quoting Gates v. Tex. Dev’t of Protective &
Regulatory Servs., 537 F.3d 404, 435 (5th Cir. 2008)) (internal quotation marks omitted).
74 Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002) (citing Thompkins v. Belt,

828 F.2d 298 (5th Cir. 1987)).
75 Thompson v. Upshur County, Texas, 245 F.3d 447, 456 (5th Cir. 2001).
76 Id. (quoting Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997)) (internal quotation marks

omitted).
77 Thompson, 245 F.3d at 457 (citing Hare v. City of Corinth, 135 F.3d 320, 325-26 (5th Cir. 1998);

Pierce, 117 F.3d at 872).

                                                15
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 16 of 26




is doing violates that right.”78 Further, a defendant’s actions “are held to be

objectively reasonable unless all reasonable officials in the defendant’s circumstances

would have then known that the defendant’s conduct violated the United States

Constitution or the federal statute as alleged by the plaintiff.”79

       C. Official Capacity Claims Under 42 U.S.C. § 1983

       According to the Fifth Circuit, “Official capacity suits generally represent

another way of pleading an action against an entity of which an officer is an agent.”80

As this Court previously explained, “any official-capacity claims against the

defendants would in reality be claims against the local governmental body itself.”81

In order to hold a municipality or a local government unit liable under 42 U.S.C. §

1983 for the misconduct of one of its employees, a plaintiff must allege that an official

policy or custom was a cause in fact of the deprivation of rights inflicted.82 To satisfy

the “cause in fact” requirement, a plaintiff must allege that the custom or policy

served as the moving force behind the constitutional violation at issue, or that her

injuries resulted from the execution of the official policy or custom. 83 According to

the Fifth Circuit, “The description of a policy or custom and its relationship to the


78 Thompson, 245 F.3d at 456 (quoting Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3039, 97
L.Ed. 2d 523 (1987)) (internal quotation marks omitted).
79 Thompson, 245 F.3d at 457 (citing Anderson, 483 U.S. 635, 107 S.Ct. at 3040; Malley v. Briggs, 475

U.S. 335, 106 S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986); Pierce, 117 F.3d at 871) (emphasis in original).
80 Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999) (citing Monell v. Dept. of Social

Servs. Of City of New York, 436 U.S. 658, 691 n.55, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
81 Bean v. Pittman, Civ. A. No. 14-2210, 2015 WL 350284, at *2 (E.D. La. Jan. 26, 2015) (citing Picard

v. Gusman, Civ. A. No. 12-1966, 2012 WL 6504772, at *4 (E.D. La. Nov. 26, 2012), adopted, 2012 WL
6504528 (E.D. La. Dec. 13, 2012); Alexander v. City of Gretna, Civ. A. No. 06-5405, 2010 WL 3791714,
at *3 (E.D. La. Sept. 17, 2010); Weatherspoon v. Normand, Civ. A. No. 10-060, 2010 WL 724171, at *2-
3 (E.D. La. Feb. 22, 2010)).
82 Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167 (5th Cir.1997) (quotation and internal

quotation marks omitted).
83 Id. (internal quotation and quotation marks omitted; citation omitted).


                                                  16
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 17 of 26




underlying constitutional violation, moreover, cannot be conclusory; it must contain

specific facts.”84

       III.    ANALYSIS

       A. The 42 U.S.C. § 1983 Claims Against Defendants in their Individual
          Capacities Must be Dismissed.

       The question before the Court is straightforward—reviewing the facts alleged

in the Complaint in the light most favorable to Plaintiffs, have Plaintiffs alleged

sufficient facts for the Court to reasonably infer that Defendants are liable as

supervisors under 42 U.S.C. § 1983 for the constitutional deprivations allegedly

caused by the policies concerning the holding cells at the St. Tammany Parish Jail?

The Court concludes that Plaintiffs have not. The Fifth Circuit has consistently held

that a supervisor is liable under § 1983 if: (1) she affirmatively participates in the

acts that cause the constitutional deprivation; or (2) she implements unconstitutional

policies that causally result in the constitutional injury.85 The Court finds that the

Complaint fails to allege sufficient facts to satisfy either prong of Romero as to Strain

or Longino.

               1. Affirmative Participation in the Acts that Caused the
                  Constitutional Deprivation.

       As an initial matter, and as recognized in the Complaint, Strain was not

employed at the jail at the time of Plaintiffs’ pre-trial detentions in 2019, as he ceased

being the Sheriff of St. Tammany Parish on July 1, 2016.86 Thus, there are no


84 Id. (citing Fraire v. Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992)).
85 Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019) (quoting Gates v. Tex. Dept. of Protective &
Regulatory Servs., 537 F.3d 404, 435 (5th Cir. 2008)) (internal quotation marks omitted).
86 See, R. Doc. 1 at ¶¶ 15, 18, 96, 111, 115, 128, 133, 152.


                                               17
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 18 of 26




allegations in the Complaint that Strain “affirmatively participated” in the actions

that caused the alleged constitutional violations or that he was actually involved in

Plaintiffs’ pretrial detainment.87 While Plaintiffs allege that the five defendants

“maintained a custom, practice, and de facto policy of housing new arrivals in

individual intake holding cells in excess of forty-eight (48) hours without classifying

and transferring new arrivals to the appropriate housing area,” and that this custom,

practice and de facto policy was “put in place as early as April 2011” when Strain was

sheriff, there is no allegation that Strain created or enacted the policy.88 By Plaintiffs’

own admission, Sheriff Randy Smith, who has been the sheriff of St. Tammany Parish

since 2016, is responsible for the “supervision, administration, policies, practices,

customs, and operations of the St. Tammany Parish Sheriff’s Office and the St.

Tammany Parish Jail.”89 This allegation accurately reflects Louisiana law, which

provides that sheriffs are final policy makers with respect to the management of jails

and that the administration of jails is the province of the sheriff.90 Because Strain

was no longer employed by the jail in 2019, the Complaint is devoid of any allegation

that Strain was personally involved in Plaintiffs’ pre-trial detainment. The Court

declines to attach supervisory liability for misconduct which occurred years after

Strain left office.




87 Romero, 937 F.3d at 523-24.
88 R. Doc. 1 at ¶¶ 59, 60.
89 Id. at ¶¶ 15-16.
90 Jones v. St. Tammany Parish Jail, 4 F. Supp. 2d 606, 613 (E.D. La. May 8, 1998) (citing La. Const.

Art. 5, § 27); O’Quinn v. Manuel, 773 F.2d 605 (5th Cir. 1985) (citing La. R.S. 15:702).

                                                 18
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 19 of 26




       As for Longino, Plaintiffs allege that he was the Warden of St. Tammany

Parish Jail “[a]t all relevant times and until October 11, 2019.”91 Plaintiffs allege

that Hall’s pre-trial detainment occurred from October 18, 2019 through November

1, 2019, after Longino ceased being the Warden.92 Although not expressly alleged in

the Complaint, Longino was the Warden at the time of Louviere and Williams’ pre-

trial detainment in June 2019 and September 28, 2019 through October 3, 2019,

respectively.93   The Complaint, however, contains no allegations that Longino

“affirmatively participat[ed] in the acts that caused the constitutional deprivation” or

had any actual involvement in Plaintiffs’ pre-trial detainment.94 Plaintiffs allege that

the five defendants, including Longino, “maintained a custom, practice, and de facto

policy of housing new arrivals in individual intake holding cells in excess of forty-

eight (48) hours without classifying and transferring new arrivals to the appropriate

housing area.”95 Plaintiffs also allege that, “this custom, practice, and de facto policy

was put in place as early as April 2011,”96 which appears to be while Longino was the

Warden.97 However, there are no allegations in the Complaint that Longino created

or enacted that policy. Thus, the Complaint contains no allegations that Longino was

personally involved in Plaintiffs’ pre-trial detainment.




91 R. Doc. 1 at ¶ 20.
92 Id. at ¶¶ 20, 115, 128.
93 Id. at ¶¶ 96, 111, 133, 152.
94 Romero v. Brown, 937 F.3d 514, 523-24 (5th Cir. 2019).
95 R. Doc. 1 at ¶ 59.
96 Id. at ¶ 60.
97 The Court notes that the Complaint does not specify when Longino became the Warden of St.

Tammany Parish Jail, and alleges only that, “At all relevant times and until October 11, 2019,
Defendant GREG LONGINO was the Warden of the St. Tammany Parish Jail.” R. Doc. 1 at ¶ 20.

                                             19
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 20 of 26




               2. Implementation of an Unconstitutional Policy that Causally
                  Results in the Constitutional Injury.

       With respect to the second prong of Romero, Plaintiffs have alleged that Strain

and Longino, along with the other named defendants, “maintained a custom, practice,

and de facto policy of housing new arrivals in individual intake holding cells in excess

of forty-eight (48) hours without classifying and transferring new arrivals to the

appropriate housing area,” and that this challenged policy “was put in place as early

as April 2011” when Strain was the sheriff.98 Plaintiffs also generally allege, as to all

five defendants, that, “The aforementioned conditions of the holding cells of St.

Tammany Parish Jail were created and maintained pursuant to pervasive and

longstanding policies, customs and practices created by Defendants as supervisory

officials of the St. Tammany Parish and its jail.”99 The Court finds such conclusory

statements are insufficient to allege that Defendants implemented the challenged

policies.100

       The Court further finds that Plaintiffs have not alleged facts to indicate that

the challenged policies are “so deficient that the policy itself is a repudiation of

constitutional rights and is the moving force of the constitutional violation.”101

Plaintiffs failed to address the legal authority from this Court, cited in Defendants’

Motion, indicating that this Court has repeatedly held that pre-trial detainment in

the St. Tammany Parish Jail for periods as long as 15 to 18 days is insufficient to rise



98 R. Doc. 1 at ¶¶ 56-57.
99 Id. at ¶¶ 158, 172.
100 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
101 Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002) (citing Thompkins v. Belt,

828 F.2d 298 (5th Cir. 1987)).

                                                20
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 21 of 26




to the level of a constitutional violation.102 Additionally, the Court is not persuaded

that Plaintiffs have asserted sufficient facts to plausibly allege that Strain or Longino

implemented unconstitutional policies that were the moving force behind the alleged

constitutional violation.103 Even assuming that such policies existed during Strain’s

or Longino’s tenure, Plaintiffs have correctly asserted that current Sheriff Randy

Smith is responsible for the administration of the jail, including the implementation

or continuation of any policies.104 Indeed, there is a new Sheriff in town, and that

Sheriff implements jail policies. Accordingly, the Court finds that Plaintiffs have

failed to state a plausible claim against Defendants in their individual capacities

under 42 U.S.C. § 1983, and that such claims must be dismissed.

        As the Court has determined that Plaintiffs have failed to allege a plausible

supervisory liability claim against Defendants, the Court need not address

Defendants’ other claims, including their claim of qualified immunity.

        B. The 42 U.S.C. § 1983 Claims Against Defendants in their Official
           Capacities Must be Dismissed.

        In the Complaint, Plaintiffs sued Defendants, the former sheriff and warden

of the St. Tammany Parish Jail, as well as Randy Smith and Lacey Kelly, the current

sheriff and warden of the jail, all in their individual and official capacities.105 Thus,

Plaintiffs have filed claims against former Sheriff Strain, former Warden Longino,

current Sheriff Smith, and current Warden Kelly, each in their official capacities.




102 See, R. Doc. 25-1 at pp. 6-7 (citing authority); See, supra, note 37.
103 Cozzo, 279 F.3d at 289.
104 R. Doc. 1 at ¶¶ 15-16.
105 Id. at ¶¶ 15-23.


                                                     21
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 22 of 26




Plaintiffs also sued the St. Tammany Parish Government.106 The claims against the

St. Tammany Parish Government, Sheriff Smith and Warden Kelly remain

pending.107

       Under Fifth Circuit precedent, official capacity suits are generally another way

of pleading an action against an entity of which an officer is an agent.108 Thus, when

the government entity            itself is a       defendant,     claims against         the entity

members/officers in their official capacities are redundant and appropriate for

dismissal.109 Based on the foregoing authority, the Court finds that Plaintiffs’ claims

against former Sheriff Strain and former Warden Longino in their official capacities

are the same as a suit against the local government entity, St. Tammany Parish

Government.        Due to the pending claims against the St. Tammany Parish

Government, the Court finds that Plaintiffs’ official capacity claims against Strain

and Longino are redundant and must be dismissed.

       C. Leave to Amend is Denied.

       The Court notes that Plaintiffs have not requested leave to amend their

Complaint, either by formal motion or in their Opposition brief.110 Nonetheless, while

the Court will “freely give leave [to amend] when justice so requires,” 111 leave to




106 Id. at Introductory Paragraph & ¶¶ 12-14.
107 On March 23, 2021, the St. Tammany Parish Government filed a Rule 12(b)(6) Motion to Dismiss,
which remains pending at this time. See, R. Doc. 54.
108 Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999) (citing Monell v. Dept. of Social

Servs. Of City of New York, 436 U.S. 658, 691 n.55, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
109 Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (citing Flores v. Cameron County, Tex.,

92 F.3d 258, 261 (5th Cir. 1996)); Shanks v. Parish of Jefferson, La., Civ. A. No. 04-1057, 2004 WL
1737904, at *1 (E.D. La. July 30, 2004) (citing Romero, 256 F.3d at 355).
110 See, generally, R. Doc. 28-1.
111 Fed. R. Civ. P. 15(a).


                                                  22
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 23 of 26




amend “is by no means automatic.”112 In exercising its discretion, this Court may

consider such factors as “undue delay, bad faith, or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, and

futility of the amendment.”113 However, “i[t] is within the district court’s discretion

to deny a motion to amend if it is futile.”114 The Fifth Circuit has stated that while it

has not specifically defined “futility” in this context, “we join our sister circuits that

have interpreted it to mean that the amended complaint would fail to state a claim

upon which relief could be granted.”115

       Applying those factors here, the Court finds that granting leave to amend is

not warranted in this case. Plaintiffs have been on notice of the basis for Defendants’

Motion to Dismiss since September 16, 2020 (when the Motion was filed) and have

failed to move to amend their Complaint. Indeed, Plaintiffs did not even request

leave to amend the Complaint in their Opposition brief. The Court also notes that

Plaintiffs failed to move to amend their Complaint even after the Court granted an

identical motion to dismiss on March 22, 2021, filed by Longino and Strain in a

related case involving all of the same attorneys, the same defendants, and the same

claims regarding the conditions of pre-trial detainment in the holding cells of St.

Tammany Parish Jail.116 As such, the Court has no information regarding what


112 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
113 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,
203 (5th Cir. 1981)).
114 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).
115 Id.
116 See, Baqer v. St. Tammany Parish Government, Civ. A. No. 20-980-WBV-DPC, 2021 WL 1090866

(E.D. La. Mar. 22, 2021). The Court notes that St. Tammany Parish Sheriff’s Office was also named

                                               23
     Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 24 of 26




additional facts Plaintiffs could or would plead to assert a plausible claim against

Longino or Strain.        Moreover, the Court has determined that Plaintiffs’ official

capacity claims against Defendants are redundant in light of the pending claims

against the St. Tammany Parish Government. Amending the Complaint could not

overcome that obstacle.

       Regarding Plaintiffs’ individual capacity claims against Defendants, Louisiana

law provides that, “Each sheriff shall be the keeper of the public jail of his parish,

and shall by all lawful means preserve the peace and apprehend all disturbers

thereof, and other public offenders.”117 The Court has already acknowledged that

sheriffs are responsible for the administration of jails and for their employees under

Louisiana law.118        Plaintiffs contend that Defendants either promulgated or

maintained policies which Plaintiffs claim are unconstitutional. The Court finds that

any amendment regarding these former employees would likely be futile, as the law

is clear that the current sheriff, Sheriff Smith, is responsible for the administration

of the jail.

       The Court further finds that such an exercise of this Court’s discretion would

ultimately cause undue delay in this matter, which has been pending since June

2020.119 The Court finds that the facts of this case do not warrant such relief.

Exercising the discretion afforded under Fed. R. Civ. P. 15 and the pertinent


as a defendant in the Baqer case, but was subsequently dismissed with prejudice based upon a joint
stipulation. Id., Civ. A. No. 20-980-WBV-DPC, 2021 WL 1090866 at *8, n.104.
117 La. R.S. 15:704.
118 See, supra, note 90 (citing Jones v. St. Tammany Parish Jail, 4 F. Supp. 2d 606, 613 (E.D. La. May

8, 1998) (citing La. Const. Art. 5, § 27); O’Quinn v. Manuel, 773 F.2d 605 (5th Cir. 1985) (citing La.
R.S. 15:702)).
119 R. Doc. 1.


                                                 24
      Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 25 of 26




jurisprudence, the Court finds that leave to amend would be futile in this case and,

therefore, does not grant Plaintiffs leave to amend their Complaint to cure the

deficiencies raised by Defendants’ Motion to Dismiss.

        However, the Court notes that Plaintiffs have also alleged state law claims

against Defendants, which were not addressed in the instant Motion and, therefore,

remain pending before the Court.120 Although Defendants assert that the Court

should not exercise supplemental jurisdiction over these state law claims because

Plaintiffs have failed to state a plausible federal claim against them, 121 Defendants

misinterpret 28 U.S.C. § 1367. Although the Court has determined that Plaintiffs’

federal claims against Defendants must be dismissed under Fed. R. Civ. P. 12(b)(6),

Plaintiffs have asserted federal claims against other defendants in this case,

including Sheriff Smith, Warden Kelly, and the St. Tammany Parish Government,

all of which remain pending before the Court at this time. As such, and because the

state law claims against Defendants “are so related to claims in the action within [the

Court’s] original jurisdiction that they form part of the same case or controversy

under Article III,”122 the Court will exercise its supplemental jurisdiction over

Plaintiffs’ state law claims against Defendants.

        D. CONCLUSION

        IT IS HEREBY ORDERED that the Motion to Dismiss Pursuant to Rule

12(b)(6), filed by defendants, Gregory Longino and Rodney J. Strain123 is GRANTED,


120 R. Doc. 1 at ¶¶ 166-183.
121 R. Doc. 25-1 at pp. 11-12.
122 28 U.S.C. § 1367(a).
123 R. Doc. 25.


                                          25
    Case 2:20-cv-01840-WBV-DPC Document 60 Filed 04/22/21 Page 26 of 26




and Plaintiffs’ 42 U.S.C. § 1983 claims against Longino and Strain in their individual

and official capacities, are DISMISSED with prejudice.

      New Orleans, Louisiana, April 22, 2021.



                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge




                                         26
